DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/988,873 is responsive to communications filed on 08/27/2021, in reply to the Non-Final Rejection of 04/27/2021. Currently, claims 21-26 and 28-41 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In regard to claim 27, this claim was rejected under 35 U.S.C. 112(b) as being indefinite. The Applicant submits that the claim has been cancelled, and thus the rejection of the claim is moot. The Examiner respectfully agrees.

In regard to claim 21, the Applicant submits that LaScolea and Fredlund fail to teach or suggest “providing instructions on the display of the mobile computing device to alter a position of the image based on the image processing.” The Applicant further submits that Fredlund describes providing cues to the user as to how to best align the camera, but fails to teach or suggest “instructions to alter a position of the image based on the image processing.” The Examiner respectfully disagrees. As disclosed in paragraph 72 of Fredlund, “digital camera 10 can also provide feedback using any other feature known to one skilled in the art such as by emitting a light from flash 2, by displaying text messages or icons on a status display (not shown) on the front of the digital camera 10.” As such, since it is disclosed in paragraph 92 that the feedback mechanisms can include telling the user which direction the camera 

In regard to claim 30, the Applicant submits that this claim is allowable for at least similar reasons to those discussed above with respect to claim 21. The Examiner respectfully disagrees. Since the arguments relating to claim 21 have been found to be insufficient to overcome the rejection of the claim, claim 21 is not found to be in condition for allowance. As such, claim 30 shall also remain rejected for similar reasons to those discussed above with regard to claim 21.

In regard to claim 36, the Applicant submits that this claim is allowable for at least similar reasons to those discussed above with respect to claim 21. The Examiner respectfully disagrees. Since the arguments relating to claim 21 have been found to be insufficient to overcome the rejection of the claim, claim 21 is not found to be in condition for allowance. As such, claim 36 shall also remain rejected for similar reasons to those discussed above with regard to claim 21.

In regard to claims 22-26, 28-29, 31-35, and 37-40, these claims are either directly or indirectly dependent upon the independent claims discussed above. Since the arguments relating to the independent claims have been found to be insufficient to overcome their claim rejections, these dependent claims are not in condition for allowance by virtue of their dependency, and as such, shall also remain rejected.

In regard to claim 41, this claim has been newly added, and as such, its rejection can be found in the rejections below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-26 and 28-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,750,075. Although the claims at issue are not identical, they are not patentably distinct from each other. The main difference in claim language corresponds to “providing instructions on the display to alter a position,” as opposed to the limitations presented in U.S. Patent No. 10,750,075, which refers to a wireframe overlay being placed over the image, and the angle of the image is altered in real time. It would have been obvious, for a person having ordinary skill in the art, that the wireframe overlay itself could be considered instructions for positioning, and as such, the claims are not patentably distinct from each other.

Application No. 16/988,873
U.S. Patent No. 10,750,075
Claim 21
Claim 1
A method comprising:
A method, comprising:
displaying an image to be captured by an image capture application on a display of a mobile computing device;
displaying, in real time and on a display of a mobile computing device, an image to be captured by an application having image capture capabilities;
providing an overlay on the display of the mobile computing device; performing image processing on the image within the overlay;
receiving, on the display of the mobile computing 
device, a first input that causes an image recognition process to be executed on the image;  enabling use of a plurality of overlays with the application, wherein at least one of the plurality of overlays is a wireframe overlay that is placed over at least a portion of the image
providing instructions on the display of the mobile computing device to alter a position of the image based on the image processing; and
at least one of the plurality of overlays is a wireframe overlay that is placed over at least a portion of the image
Claim 6: wherein an angle of the wireframe overlay is altered in real time.

receiving, on the display of the mobile computing device, a second input that causes the image to be captured by the application
Claim 30
Claim 8
A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a mobile computing device, cause the mobile computing device to perform operations comprising:
A computing device, comprising: at least one processor;  and a memory coupled to the at least one processor and storing instructions that, when 
executed by the at least one processor, perform a method, comprising:
displaying an image on a display of the mobile computing device, wherein the image includes an object to be captured;
displaying, on the display of the computing device, 
an image to be captured by the image capture application
placing an overlay on the display of the mobile computing device so that at least a portion of the object is within the overlay;
enabling use of a plurality of overlays associated with the image capture application, wherein the 
plurality of overlays include a wireframe overlay that is placed over a portion of the image
performing image processing on the object within the overlay;
receiving, on the display of the computing device, a second input that causes an image recognition process to be executed on the image
providing guidance on the display of the mobile computing device to alter a position of the object within the overlay based on the image processing; and
at least one of the plurality of overlays is a wireframe overlay that is placed over at least a portion of the image
Claim 13: wherein an angle of the wireframe overlay is altered in real time.
receiving input causing the object within the overlay to be captured.
and receiving, on the display of the computing device, a third input that causes the image capture application to capture the image.
Claim 36
Claim 8
A mobile computing device comprising: a display;
A computing device, comprising: displaying, on a display
a camera;
causes the image capture application to capture the image
at least one processor; and
at least one processor
a memory coupled to the at least one processor and storing instructions that, when executed by the at least one processor, perform a method comprising:
and a memory coupled to the at least one processor and storing instructions that, when 
executed by the at least one processor, perform a method, comprising:
displaying an image on the display of the mobile computing device; providing an overlay on the display of the mobile computing device; providing initial instructions on the display of the mobile computing device to align the image with the overlay;
displaying, on the display of the computing device, 
an image to be captured by the image capture application; enabling use of a plurality 
of overlays associated with the image capture application, wherein the plurality of overlays include a wireframe overlay that is placed over a portion of the image
Claim 13: wherein an angle of the wireframe overlay is altered in real time.
performing image processing on the image within the overlay; providing additional instructions on the display of the mobile computing device to alter a position of the image within the overlay based on the image processing; and
receiving, on the display of the computing device, a second input that causes an image 
recognition process to be executed on the image
 Claim 13: wherein an angle of the wireframe overlay is altered in real time.
receiving input causing the image within the overlay to be captured by the camera of the mobile computing device.
and receiving, on the display of the computing device, a third input that causes the image capture application to capture the image.



Claims 21-26 and 28-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,883,090. Although the claims at issue are not identical, they are not patentably distinct from each other.

Application No. 16/988,873
U.S. Patent No. 9,883,090
Claim 21
Claim 5
A method comprising:
A method for guiding the capture of information from a camera, comprising:
displaying an image to be captured by an image capture application on a display of a mobile computing device;
display the wireframe overlay to the user,informing the user as to an orientation at which to capture images using the one of the registered devices
providing an overlay on the display of the mobile computing device; performing image processing on the image within the overlay;
Receive an indication that a user intends to photograph an object; determine a category for the object; use the category for the object to retrieve a wireframe overlay corresponding to the category from a plurality of possible wireframe overlays; display the wireframe overlay to the user, informing the user as to an orientation at which to capture images using the one of the registered devices
Claim 9: performing image recognition 
on the captured images;  
providing instructions on the display of the mobile computing device to alter a position of the image based on the image processing; and
informing the user as to an orientation at which to capture images using the one of the registered devices 
Claim 9: and sending instructions to the camera application for display to the user, the instructions indicating how to alter positioning of the one of the registered devices to improve captured images, based on the image recognition.

guiding the capture of information from a camera;
the captured images
Claim 11: further comprising, after capturing of
the images, checking the images to determine if
they meet preset criteria and, if not, informing the
user to retake the images.
Claim 30
Claim 15
A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a mobile computing device, cause the mobile computing device to perform operations comprising:
A non-transitory machine-readable storage medium having instruction data to cause a machine to execute a method to perform operations comprising:
displaying an image on a display of the mobile computing device, wherein the image includes an object to be captured;
display the wireframe overlay to the user, informing the user as to an orientation at which to capture images using the one of the registered devices.
placing an overlay on the display of the mobile computing device so that at least a portion of the object is within the overlay;
display the wireframe overlay to the user, informing the user as to an orientation at which to capture images using the one of the registered devices.
performing image processing on the object within the overlay;
Claim 16: performing image recognition on the captured images;  and sending instructions to the camera application for display to the user, the 

Claim 16: performing image recognition on the captured images;  and sending instructions to the camera application for display to the user, the instructions indicating how to alter positioning of the one of the registered devices to improve captured images, based on the image recognition
receiving input causing the object within the overlay to be captured.
guiding the capture of information from a camera;
the captured images
Claim 17: further comprising, after capturing of the images, checking the images to determine if 
they meet preset criteria and, if not, informing the user to retake the images.
Claim 36
Claim 15
A mobile computing device comprising: a display;
One of the registered devices for the user displays
a camera;
Capture images
at least one processor; and
A non-transitory machine-readable storage medium having instruction 
data to cause a machine to execute a method to perform operations comprising
a memory coupled to the at least one processor and storing instructions that, when executed by the at least one processor, perform a method comprising:
A non-transitory machine-readable storage medium having instruction data to cause a machine to execute a method to perform operations comprising:

display the wireframe overlay to the user, informing the user as to an orientation at which to capture images using the one of the registered devices.
Claim 16: performing image recognition on the captured images;  and sending instructions to the camera application for display to the user, the instructions indicating how to alter positioning of the one of the registered devices to improve captured images, based on the image recognition
performing image processing on the image within the overlay; providing additional instructions on the display of the mobile computing device to alter a position of the image within the overlay based on the image processing; and
Claim 16: performing image recognition on the captured images;  and sending instructions to the camera application for display to the user, the instructions indicating how to alter positioning of the one of the registered devices to improve captured images, based on the image recognition
receiving input causing the image within the overlay to be captured by the camera of the mobile computing device.
guiding the capture of information from a camera;
the captured images
Claim 17: further comprising, after capturing of the images, checking the images to determine if 
they meet preset criteria and, if not, informing the user to retake the images.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-26, 29-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over LaScolea et al. (U.S. Publication No. 2013/0201354), hereinafter referred to as LaScolea, in view of Fredlund et al. (U.S. Publication No. 2011/0216209), hereinafter referred to as Fredlund.

In regard to claim 21, LaScolea teaches a method (LaScolea abstract noting a method of taking an image of a scene that includes an item of interest, and providing alignment features on the viewing screen of a digital imaging device) comprising:
displaying an image to be captured by an image capture application on a display of a mobile computing device (LaScolea Figs. 2B and 3B showing the display of the digital imaging device displaying the actual vehicle to be captured along with the alignment overlay; and LaScolea paragraph 52 noting the photographer positions the digital imaging device so the actual vehicle is on the display fitting in the alignment feature so it can be captured);
providing an overlay on the display of the mobile computing device (LaScolea paragraph 52 and LaScolea Figs. 2A, 2B, 3A, 3B showing the display of the digital imaging device displaying a ghost semi-transparent overlay structure alignment feature, so the actual object can be aligned to it for capturing); 
performing image processing on the image within the overlay (LaScolea paragraph 53 noting the digital imaging device can be programmed to automatically capture the image when the actual image of the vehicle is correctly positioned on the screen in the alignment feature.  This can be accomplished by having the digital imaging device capture a series of images and as each is captured measuring the difference between location of the actual image and the alignment feature and continuing to capture images until the difference around the perimeter of the semi-transparent overlay structure is within a pre-specified tolerance.  That captured image is then retained and the others discarded. As such, it can be seen that processing is occurring on the image in order to determine the difference between the actual object and the overlay is below the threshold, and processing continues until the desired image can be captured);
receiving input causing the image to be captured by the image capture application (LaScolea paragraph 52 noting capturing the image with the digital imaging device so positioned provides a recorded image of the vehicle defined by the angle, distance, and shape of the alignment feature; and LaScolea paragraph 53 noting alternatively the capturing can happen automatically, with the desired captured image retained; and LaScolea Fig. 2B showing capture button on the bottom-left of the GUI. Thus, it can be seen that either user input, or automatic decisions based on image processing can cause the image to be captured by the application).
However, LaScolea does not expressly disclose providing instructions on the display of the mobile computing device to alter a position of the image based on the image processing.
In the same field of endeavor, Fredlund teaches providing instructions on the display of the mobile computing device to alter a position of the image based on the image processing (Fredlund paragraph 83 noting user feedback can be provided via visual cues; Fredlund paragraph 84 noting that a small image display can be used to provide visual feedback; and Fredlund paragraph 92 noting that feedback mechanisms can include telling the user which direction the camera should be reoriented in order to move the detected faces (object) to positions consistent with defined rules; and Fredlund paragraphs 99-100 noting an image capture process for capturing an image when the orientation meets proper criteria, and utilizing feedback mechanisms to guide the user to this criteria; and Fredlund paragraph 72 noting camera 10 can also provide feedback using any other feature known to one skilled in 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea and Fredlund, as both disclosures relate to systems in which users use a viewfinder/display of a digital imaging device to image an object, and both have set orientation criteria for when the object is in the proper location, and provide visual alignment features or means of indication of how the object should be positioned in the display. The teachings of Fredlund would benefit the teachings of LaScolea, as when a user is using the methods disclosed in LaScolea, and needs to orient the camera in order to make the object align with the alignment features on the screen, methods of visual/auditory indications such as those taught by Fredlund can assist the user in such a process. Thus, modified to incorporate the teachings of Fredlund, the teachings of LaScolea include all of the limitations of claim 21.

In regard to claim 22, LaScolea and Fredlund teach all of the limitations presented in claim 21 as discussed above. In addition, Fredlund teaches wherein the instructions provide guidance for rotating the image on the display (Fredlund paragraph 83 noting user feedback can be provided via visual cues, and the camera provides visual means of indication when used in a video capture mode or self-portrait capture mode; Fredlund paragraph 84 noting that a small image display can be used to provide visual feedback; and Fredlund paragraph 92 noting that feedback mechanisms can include telling the user which direction the camera should be reoriented in order to move the detected faces (object) to positions consistent with defined rules; and Fredlund paragraphs 99-100 noting an image capture process for capturing an image when the orientation meets proper criteria, and utilizing feedback mechanisms to guide the user to this criteria).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea and Fredlund for the same reasons as discussed above in regard to claim 21.

In regard to claim 23, LaScolea and Fredlund teach all of the limitations presented in claim 22 as discussed above. In addition, LaScolea teaches wherein the received input causes the image to be captured from multiple angles (LaScolea paragraph 7 noting capturing an image of the particular product when the image of the particular product is aligned with the alignment feature and repeating the capturing an image of the particular product for the plurality of alignment features to obtain a plurality of images of the particular product; and LaScolea paragraph 17 noting a set of multiple alignment features, for capturing images corresponding to predetermined locations or angles to which the object is aligned, and may include any number of views; and LaScolea Figs. 2B and 3B showing capturing the object multiple times from different angles).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea and Fredlund for the same reasons as discussed above in regard to claim 21.

In regard to claim 24, LaScolea and Fredlund teach all of the limitations presented in claim 21 as discussed above. In addition, LaScolea teaches providing initial instructions on the display of the mobile computing device to align the image with the overlay prior to performing image processing on the image (LaScolea paragraph 52 noting the first of the alignment features is displayed on the screen of the digital imaging device, as shown with ghost semi-transparent overlay structures in FIGS. 2a, 3a, the first image of the vehicle may be captured.  The photographer positions the digital imaging device so that the actual vehicle fits in the ghost semi-transparent overlay structure alignment feature. Thus, it can be seen that the wizard beginning and displaying the first alignment feature is an indication to the user to begin aligning).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea and Fredlund for the same reasons as discussed above in regard to claim 21.

In regard to claim 25, LaScolea and Fredlund teach all of the limitations presented in claim 21 as discussed above. In addition, LaScolea teaches wherein the image is captured from a video (LaScolea paragraphs 52-53 noting the process of the user aligning the actual object on the display of the digital imaging device, and that the digital imaging device can automatically capture the correctly positioned images by a process that can be accomplished by having the digital imaging device capture a series of images and as each is captured measuring the difference between location of the actual image and the alignment feature and continuing to capture images until the difference around the perimeter of the semi-transparent overlay structure is within a pre-specified tolerance. Thus, it can be seen that display the user is pointing at the object is displaying a real-time view of the object being taken by the camera, which can be described as displaying a live video on the screen for the images to be captured from).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea and Fredlund for the same reasons as discussed above in regard to claim 21.

In regard to claim 26, LaScolea and Fredlund teach all of the limitations presented in claim 21 as discussed above. In addition, LaScolea teaches wherein the overlay comprises a wireframe (LaScolea Figs. 2A-2B showing the alignment feature overlay displayed on the screen, comprising only outlines of features of the object, which can be described as a wireframe, as the Oxford Dictionary definition of “wireframe” includes an image in which only the edges and vertices of an object are depicted, or of or relating to such images.)
Additionally, if the alignment feature of LaScolea were to not be described as comprising a wireframe, it can be seen that it would have been obvious for a person having ordinary skill in the art before the effective filing date to have the overlays be wireframe, as the purpose of the overlay being wireframe would be to inform the user of the angle and orientation of the item while being able to be overlaid on top of the real time camera image without hindering the ability to see the real time camera image and perform the tasks. The teachings of LaScolea include that of an outline overlay that are also located in the same location on the display as the intended camera image, and the use of an outline overlay allows the user to align the camera in the fashion of the overlay without hindering the ability to 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea and Fredlund for the same reasons as discussed above in regard to claim 21.

In regard to claim 29, LaScolea and Fredlund teach all of the limitations of claim 21 as discussed above. In addition, LaScolea teaches providing additional instructions on the display of the mobile computing device to further alter the position of the image within the overlay (LaScolea paragraph 52 noting that after the image is captured at the first position according to the first alignment feature, the process repeats the steps for the next alignment feature; and LaScolea Figs. 2B and 3B showing alignment features for multiple views, such as Front, then Left Front. When the display changes from displaying one alignment feature to the next alignment feature, this is an indication to the user that the position of the object needs to be altered to match the next alignment feature); and
receiving additional input causing the image within the overlay to be captured from a different angle (LaScolea paragraph 54 noting the process sequence of boxes 54 to 62 is repeated for each alignment feature in the set of alignment features until all the alignment features in the set for that vehicle type have been used to capture images.  Thus, a set of images of the particular vehicle is created in which each was obtained at a predetermined angle).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea and Fredlund for the same reasons as discussed above in regard to claim 21.

In regard to claim 30, LaScolea teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors (LaScolea paragraph 1 noting a programmable computer system for providing a set of images) of a mobile computing device , cause the mobile computing device to perform operations (LaScolea abstract noting a method of taking an image of a scene that includes an item of interest, and providing alignment features on the viewing screen of a digital imaging device) comprising:
displaying an image on a display of the mobile computing device, wherein the image includes an object to be captured (LaScolea Figs. 2B and 3B showing the display of the digital imaging device displaying the actual vehicle to be captured along with the alignment overlay; and LaScolea paragraph 52 noting the photographer positions the digital imaging device so the actual vehicle is on the display fitting in the alignment feature so it can be captured);
placing an overlay on the display of the mobile computing device so that at least a portion of the object is within the overlay (LaScolea paragraph 52 and LaScolea Figs. 2A, 2B, 3A, 3B showing the display of the digital imaging device displaying a ghost semi-transparent overlay structure alignment feature, so the actual object can be aligned to it for capturing);
performing image processing on the object within the overlay (LaScolea paragraph 53 noting the digital imaging device can be programmed to automatically capture the image when the actual image of the vehicle is correctly positioned on the screen in the alignment feature.  This can be accomplished by having the digital imaging device capture a series of images and as each is captured measuring the difference between location of the actual image and the alignment feature and continuing to capture images until the difference around the perimeter of the semi-transparent overlay structure is within a pre-specified tolerance.  That captured image is then retained and the others discarded. As such, it can be seen that processing is occurring on the image in order to determine the difference between the actual object and the overlay is below the threshold, and processing continues until the desired image can be captured);
receiving input causing the object within the overlay to be captured (LaScolea paragraph 52 noting capturing the image with the digital imaging device so positioned provides a recorded image of the vehicle defined by the angle, distance, and shape of the alignment feature; and LaScolea paragraph 53 noting alternatively the capturing can happen automatically, with the desired captured image retained; and LaScolea Fig. 2B showing capture button on the bottom-left of the GUI. Thus, it can be seen that 
However, LaScolea does not expressly disclose providing guidance on the display of the mobile computing device to alter a position of the object within the overlay based on the image processing.
In the same field of endeavor, Fredlund teaches providing guidance on the display of the mobile computing device to alter a position of the object within the overlay based on the image processing (Fredlund paragraph 83 noting user feedback can be provided via visual cues; Fredlund paragraph 84 noting that a small image display can be used to provide visual feedback; and Fredlund paragraph 92 noting that feedback mechanisms can include telling the user which direction the camera should be reoriented in order to move the detected faces (object) to positions consistent with defined rules; and Fredlund paragraphs 99-100 noting an image capture process for capturing an image when the orientation meets proper criteria, and utilizing feedback mechanisms to guide the user to this criteria; and Fredlund paragraph 72 noting camera 10 can also provide feedback using any other feature known to one skilled in the art such as by emitting a light from flash 2, by displaying text messages or icons on a status display (not shown) on the front of the digital camera 10. Thus, it can be seen that text messages or icons can be used on a front display to give the user instructions to direct the camera to a proper orientation to move the detected faces to the necessary position).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea and Fredlund for the same reasons as discussed above in regard to claim 21.

In regard to claim 31, LaScolea and Fredlund teach all of the limitations presented in claim 30 as discussed above. In addition, Fredlund teaches wherein the guidance instructs a user to rotate the object on the display (Fredlund paragraph 83 noting user feedback can be provided via visual cues, and the camera provides visual means of indication when used in a video capture mode or self-portrait capture mode; Fredlund paragraph 84 noting that a small image display can be used to provide visual feedback; and Fredlund paragraph 92 noting that feedback mechanisms can include telling the user 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea and Fredlund for the same reasons as discussed above in regard to claim 21.

In regard to claim 32, LaScolea and Fredlund teach all of the limitations presented in claim 31 as discussed above. In addition, LaScolea teaches wherein the received input causes the object to be captured from multiple angles (LaScolea paragraph 7 noting capturing an image of the particular product when the image of the particular product is aligned with the alignment feature and repeating the capturing an image of the particular product for the plurality of alignment features to obtain a plurality of images of the particular product; and LaScolea paragraph 17 noting a set of multiple alignment features, for capturing images corresponding to predetermined locations or angles to which the object is aligned, and may include any number of views; and LaScolea Figs. 2B and 3B showing capturing the object multiple times from different angles).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea and Fredlund for the same reasons as discussed above in regard to claim 21.

In regard to claim 33, LaScolea and Fredlund teach all of the limitations presented in claim 31 as discussed above. In addition, LaScolea teaches wherein the operations further comprise creating a three dimensional model of the object (LaScolea paragraph 17 noting alignment features for a vehicle includes an outline corresponding to the shape of the vehicle from a predetermined location or angle to which an actual image of the vehicle can be aligned, as further described herein below.  They may include any number of views, including exterior views, interior views, an odometer view, an engine view, 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea and Fredlund for the same reasons as discussed above in regard to claim 21.

In regard to claim 34, LaScolea and Fredlund teach all of the limitations presented in claim 30 as discussed above. In addition, LaScolea teaches providing initial guidance on the display of the mobile computing device to align the object with the overlay prior to performing image processing on the object (LaScolea paragraph 52 noting the first of the alignment features is displayed on the screen of the digital imaging device, as shown with ghost semi-transparent overlay structures in FIGS. 2a, 3a, the first image of the vehicle may be captured.  The photographer positions the digital imaging device so that the actual vehicle fits in the ghost semi-transparent overlay structure alignment feature. Thus, it can be seen that the wizard beginning and displaying the first alignment feature is an indication to the user to begin aligning).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea and Fredlund for the same reasons as discussed above in regard to claim 21.

In regard to claim 35, LaScolea and Fredlund teach all of the limitations presented in claim 30 as discussed above. In addition, LaScolea teaches wherein the image is captured from a video (LaScolea paragraphs 52-53 noting the process of the user aligning the actual object on the display of the digital imaging device, and that the digital imaging device can automatically capture the correctly positioned images by a process that can be accomplished by having the digital imaging device capture a series of images and as each is captured measuring the difference between location of the actual image and the alignment feature and continuing to capture images until the difference around the perimeter of the semi-transparent overlay structure is within a pre-specified tolerance. Thus, it can be seen that display the user 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea and Fredlund for the same reasons as discussed above in regard to claim 21.

In regard to claim 36, LaScolea teaches a mobile computing device (LaScolea paragraph 1 noting a programmable computer system for providing a set of images; and LaScolea abstract noting a digital imaging device) comprising: 
a display (LaScolea paragraph 51 noting the alignment features are displayed on the screen of the digital imaging device);
a camera (LaScolea paragraph 18 noting variety of types of digital imaging devices, such as a digital camera, a smart phone, and a tablet computer can be used);
at least one processor (LaScolea paragraph 1 noting a programmable computer system for providing a set of images; and LaScolea claim 31 noting execution by a processor); and
a memory coupled to the at least one processor (LaScolea paragraph 1 noting a programmable computer system for providing a set of images; and LaScolea claim 31 noting execution by a processor) and storing instructions that, when executed by the at least one processor, perform a method (LaScolea claim 31 noting computer-usable medium having computer readable instructions stored thereon for execution by a processor to perform a method of capturing an image of a scene that includes an item of interest comprising:
displaying an image on the display of the mobile computing device (LaScolea Figs. 2B and 3B showing the display of the digital imaging device displaying the actual vehicle to be captured along with the alignment overlay; and LaScolea paragraph 52 noting the photographer positions the digital imaging device so the actual vehicle is on the display fitting in the alignment feature so it can be captured); 
providing an overlay on the display of the mobile computing device (LaScolea paragraph 52 and LaScolea Figs. 2A, 2B, 3A, 3B showing the display of the digital imaging device displaying a ghost ; 
providing initial instructions on the display of the mobile computing device to align the image with the overlay (LaScolea paragraph 52 noting the first of the alignment features is displayed on the screen of the digital imaging device, as shown with ghost semi-transparent overlay structures in FIGS. 2a, 3a, the first image of the vehicle may be captured.  The photographer positions the digital imaging device so that the actual vehicle fits in the ghost semi-transparent overlay structure alignment feature. Thus, it can be seen that the wizard beginning and displaying the first alignment feature is an indication to the user to begin aligning);
performing image processing on the image within the overlay (LaScolea paragraph 53 noting the digital imaging device can be programmed to automatically capture the image when the actual image of the vehicle is correctly positioned on the screen in the alignment feature.  This can be accomplished by having the digital imaging device capture a series of images and as each is captured measuring the difference between location of the actual image and the alignment feature and continuing to capture images until the difference around the perimeter of the semi-transparent overlay structure is within a pre-specified tolerance.  That captured image is then retained and the others discarded. As such, it can be seen that processing is occurring on the image in order to determine the difference between the actual object and the overlay is below the threshold, and processing continues until the desired image can be captured);
receiving input causing the image within the overlay to be captured by the camera of the mobile computing device (LaScolea paragraph 52 noting capturing the image with the digital imaging device so positioned provides a recorded image of the vehicle defined by the angle, distance, and shape of the alignment feature; and LaScolea paragraph 53 noting alternatively the capturing can happen automatically, with the desired captured image retained; and LaScolea Fig. 2B showing capture button on the bottom-left of the GUI. Thus, it can be seen that either user input, or automatic decisions based on image processing can cause the image to be captured by the application).
providing additional instructions on the display of the mobile computing device to alter a position of the image within the overlay based on the image processing.
In the same field of endeavor, Fredlund teaches providing additional instructions on the display of the mobile computing device to alter a position of the image within the overlay based on the image processing (Fredlund paragraph 83 noting user feedback can be provided via visual cues; Fredlund paragraph 84 noting that a small image display can be used to provide visual feedback; and Fredlund paragraph 92 noting that feedback mechanisms can include telling the user which direction the camera should be reoriented in order to move the detected faces (object) to positions consistent with defined rules; and Fredlund paragraphs 99-100 noting an image capture process for capturing an image when the orientation meets proper criteria, and utilizing feedback mechanisms to guide the user to this criteria; and Fredlund paragraph 72 noting camera 10 can also provide feedback using any other feature known to one skilled in the art such as by emitting a light from flash 2, by displaying text messages or icons on a status display (not shown) on the front of the digital camera 10. Thus, it can be seen that text messages or icons can be used on a front display to give the user instructions to direct the camera to a proper orientation to move the detected faces to the necessary position).It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea and Fredlund for the same reasons as discussed above in regard to claim 21.

In regard to claim 37, LaScolea and Fredlund teach all of the limitations of claim 36 as discussed above. In addition, LaScolea teaches the received input causes the image to be captured from multiple angles (LaScolea paragraph 7 noting capturing an image of the particular product when the image of the particular product is aligned with the alignment feature and repeating the capturing an image of the particular product for the plurality of alignment features to obtain a plurality of images of the particular product; and LaScolea paragraph 17 noting a set of multiple alignment features, for capturing images corresponding to predetermined locations or angles to which the object is aligned, and may include any number of views; and LaScolea Figs. 2B and 3B showing capturing the object multiple times from different angles).
wherein the instructions provide guidance for rotating the image on the display.
In the same field of endeavor, Fredlund teaches wherein the instructions provide guidance for rotating the image on the display (Fredlund paragraph 83 noting user feedback can be provided via visual cues, and the camera provides visual means of indication when used in a video capture mode or self-portrait capture mode; Fredlund paragraph 84 noting that a small image display can be used to provide visual feedback; and Fredlund paragraph 92 noting that feedback mechanisms can include telling the user which direction the camera should be reoriented in order to move the detected faces (object) to positions consistent with defined rules; and Fredlund paragraphs 99-100 noting an image capture process for capturing an image when the orientation meets proper criteria, and utilizing feedback mechanisms to guide the user to this criteria). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea and Fredlund for the same reasons as discussed above in regard to claim 21.

In regard to claim 38, LaScolea and Fredlund teach all of the limitations presented in claim 36 as discussed above. In addition, LaScolea teaches wherein the image is captured from a video (LaScolea paragraphs 52-53 noting the process of the user aligning the actual object on the display of the digital imaging device, and that the digital imaging device can automatically capture the correctly positioned images by a process that can be accomplished by having the digital imaging device capture a series of images and as each is captured measuring the difference between location of the actual image and the alignment feature and continuing to capture images until the difference around the perimeter of the semi-transparent overlay structure is within a pre-specified tolerance. Thus, it can be seen that display the user is pointing at the object is displaying a real-time view of the object being taken by the camera, which can be described as displaying a live video on the screen for the images to be captured from).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea and Fredlund for the same reasons as discussed above in regard to claim 21.

In regard to claim 39, LaScolea and Fredlund teach all of the limitations presented in claim 36 as discussed above. In addition, LaScolea teaches wherein the overlay comprises a wireframe (LaScolea Figs. 2A-2B showing the alignment feature overlay displayed on the screen, comprising only outlines of features of the object, which can be described as a wireframe, as the Oxford Dictionary definition of “wireframe” includes an image in which only the edges and vertices of an object are depicted, or of or relating to such images.)
Additionally, if the alignment feature of LaScolea were to not be described as comprising a wireframe, it can be seen that it would have been obvious for a person having ordinary skill in the art before the effective filing date to have the overlays be wireframe, as the purpose of the overlay being wireframe would be to inform the user of the angle and orientation of the item while being able to be overlaid on top of the real time camera image without hindering the ability to see the real time camera image and perform the tasks. The teachings of LaScolea include that of an outline overlay that are also located in the same location on the display as the intended camera image, and the use of an outline overlay allows the user to align the camera in the fashion of the overlay without hindering the ability to see the real time camera image. Thus, one having ordinary skill in the art would have expected Applicant’s invention to perform equally well with the overlay variations disclosed by LaScolea, because they perform the same function and have the same benefits to the user, and as such, would be mere matters of design choice whether the chosen overlays were outline or wireframe.
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea and Fredlund for the same reasons as discussed above in regard to claim 21.

In regard to claim 41, LaScolea and Fredlund teach all of the limitations of claim 21 as discussed above. In addition, Fredlund teaches wherein providing instructions on the display of the mobile device comprises causing written instructions to be displayed on the display of the mobile device (Fredlund paragraph 72 noting camera 10 can also provide feedback using any other feature known to 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea and Fredlund for the same reasons as discussed above in regard to claim 21.


Claims 28 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over LaScolea et al. (U.S. Publication No. 2013/0201354), hereinafter referred to as LaScolea, in view of Fredlund et al. (U.S. Publication No. 2011/0216209), hereinafter referred to as Fredlund, in further view of Purdy et al. (U.S. Publication No. 2009/0106127), hereinafter referred to as Purdy.

In regard to claim 28, LaScolea and Fredlund teach all of the limitations of claim 21 as discussed above. However, LaScolea does not expressly disclose further comprising: receiving text associated with the captured image; and publishing an item listing with the captured image and the associated text.
In the same field of endeavor, Purdy teaches receiving text associated with the captured image (Purdy Fig. 5D showing receiving textual information corresponding to the images of the item to be listed, including a title, subtitle, and item condition information; and Purdy paragraph 48 noting the use of a text entry box for detailed description entry of the item condition information); and
publishing an item listing with the captured image and the associated text (Purdy abstract noting a system for prompting data input by a user on a wireless device to prepare a listing for an item to be sold on a sales service provider site utilizing an integrated camera to obtain images of the item which are integrated into the listing; and Purdy Figs. 5C-D showing the images and text being used in the listing).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea with the teachings of Fredlund for the same reasons as stated above in claim 21. Additionally, it would have been obvious to combine these teachings with the 

In regard to claim 40, LaScolea and Fredlund teach all of the limitations of claim 36 as discussed above. However, LaScolea does not expressly disclose further comprising: receiving text associated with the captured image; and publishing an item listing with the captured image and the associated text.
In the same field of endeavor, Purdy teaches receiving text associated with the captured image (Purdy Fig. 5D showing receiving textual information corresponding to the images of the item to be listed, including a title, subtitle, and item condition information; and Purdy paragraph 48 noting the use of a text entry box for detailed description entry of the item condition information); and
publishing an item listing with the captured image and the associated text (Purdy abstract noting a system for prompting data input by a user on a wireless device to prepare a listing for an item to be sold on a sales service provider site utilizing an integrated camera to obtain images of the item which are integrated into the listing; and Purdy Figs. 5C-D showing the images and text being used in the listing).
	It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of LaScolea, Fredlund, and Purdy for the same reasons as discussed above in regard to claim 28.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/JAMES M PONTIUS/Primary Examiner, Art Unit 2488